Citation Nr: 1404187	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to schedule the Veteran for a videoconference hearing.  The Veteran initially requested such hearing in an April 2011 letter, and in November 2013 VA sent a notice letter informing him that his hearing would take place via videoconference at the Anchorage, Alaska, RO in December 2013.  The Veteran did not attend the videoconference hearing.

Regrettably, VA's notification letter to the Veteran was returned to sender because the address was found vacant and the postal service was unable to forward the letter to a correct address.  Review of the record shows that VA's notification letter was sent to a post office box, whereas previous correspondence to the Veteran was sent to a street address and apartment number.  As the reason that the RO changed the Veteran's mailing address is unclear, the Board finds that the Veteran's representative's December 2013 request that the RO obtain the correct mailing address from the Veteran and then reschedule him for a new hearing is allowed.

Accordingly, the case is REMANDED for the following action:

Obtain the Veteran's correct mailing address and then schedule him for a videoconference hearing before a Veterans Law Judge.  Provide appropriate notice of the date, time, and location of the requested hearing to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

